NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            15-MAR-2021
                                            09:12 AM
                                            Dkt. 120 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

   PATRICK ADAMS and PAMELA ADAMS, Plaintiffs-Appellees/Cross-
             Appellants, v. KEVIN KING and LINDA KING,
            Defendants-Appellants/Cross-Appellees, and
      John Does 1-99; Jane Does 1-99; Doe Entities 1-20 and
              Doe Governmental Units 1-10, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                    (CIVIL NO. 3CC18100195K)

 ORDER GRANTING JOINT MOTION TO DISMISS APPEAL AND CROSS-APPEAL
   (By: Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
          Upon consideration of the Joint Motion to Dismiss
Appeal and Cross-Appeal, filed March 10, 2021, by Plaintiffs-
Appellees/Cross-Appellants Patrick Adams and Pamela Adams and
Defendants-Appellants/Cross-Appellees Kevin King and Linda King,
the papers in support, and the record, it appears that (1) the
appeal has been docketed; (2) the parties seek to dismiss the
appeal and cross-appeal; (3) the joint motion is dated and signed
by counsel for all parties appearing in the appeal; and
(4) dismissal is authorized by Hawai#i Rules of Appellate
Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the Joint Motion
to Dismiss Appeal is granted and the appeal is dismissed.
          DATED: Honolulu, Hawai#i, March 15, 2021.

                                    /s/ Keith K. Hiraoka
                                    Presiding Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge